IN THE
TENTH COURT OF APPEALS










 

No. 10-04-00061-CV
 
Gloria Ann Fryar,
                                                                      Appellant
 v.
 
Nicholas Mees 
d/b/a Mees Auto Repair,
                                                                      Appellee
 
 

From the 82nd District Court
Falls County, Texas
Trial Court No. 33,841
 

MEMORANDUM  Opinion

 




      This appeal concerns a suit for breach of
warranty, unlawful repossession and commercially unreasonable sale, violations
of the Texas Finance Code, and other causes of action in the sale of a used
car.  See Tex. Fin. Code Ann.
§ 348.412 (Vernon 1998).  Fryar appeals the trial court’s granting of
summary judgment for Mees.  We reverse.
      In Fryar’s first issue, she contends that
the trial court erred in granting final summary judgment though Mees’s
summary-judgment motion did not address all of Fryar’s causes of action.  Mees concedes
that his motion did not address Fryar’s causes of action for unlawful
repossession and commercially unreasonable sale or for Finance-Code
violations.  The trial court erred in granting final summary judgment on all
claims.  See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001).  We sustain Fryar’s first issue.
      Having sustained Fryar’s
first issue, we reverse the summary judgment and remand the cause for further
proceedings.
TOM GRAY
Chief
Justice
Before Chief Justice Gray,
      Justice Vance, and
      Justice
Reyna
Reversed
and remanded
Opinion
delivered and filed June 22, 2005
[CV06]